ORDER
The Disciplinary Review Board having filed a report with the Court on May 23, 1995, recommending that MICHAEL L. RUBERTON of HAMMONTON, who was admitted to the bar of this State in 1988, be suspended from the practice of law for a period of three months for gross neglect in the handling of one matter, in *634violation of RPC 1.1(a), and for failing to disclose the terms of a business transaction with a client, to reduce those terms to writing or to advise the client to seek independent counsel, in violation of RPC 1.8(a), and respondent having previously been privately reprimanded for violation of RPC 1.8(a), and good cause appearing;
It is ORDERED that MICHAEL L. RUBERTON is hereby suspended from practice for a period of three months, effective August 7, 1995, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 governing suspended attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate Administrative Costs incurred in the prosecution of this matter.